DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 – 16 of copending Application No. 16/370,748 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 16 of the instant application are similar in scope and content of claims 1 – 16 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Here is a comparison between claim 1 of the instant application and claim 1 of the copending application.
Instant Application 16/821,784
Copending Application 16/370,748
Comparison

1.  An audio signal coding apparatus comprising:
Same
a time-frequency transformer that generates a spectrum comprising performing a transform on an input audio signal into a frequency domain, divides the spectrum into a plurality of sub-bands, which are predetermined frequency bands, and outputs sub-band spectral samples;
a memory that stores 
instructions;  and at least a processor that, when executing the instructions 
stored in the memory, performs operations comprising: generating a spectrum comprising performing a transform on an input audio signal into a frequency domain, dividing the spectrum into a plurality of sub-bands, which are predetermined frequency bands to obtain sub-band spectra;
Similar
a sub-band energy quantizer that acquires, for each of the plurality of sub- bands, a quantized sub-band energy;
obtaining, for each of the plurality sub-bands, a quantized sub-band energy;  
Similar

analyzing a tonality 
of the sub-band spectra to obtain an analysis result;
Similar
a bit allocator that selects a second sub-band on which quantization is performed by a second quantizer from among the plurality of sub-bands on the basis of the analysis result for the tonality and the quantized sub-band energy, and determine a first number of bits to be allocated to a first sub- band, among the plurality of sub-bands, on which quantization is performed by a first quantizer; and
selecting a second 
sub-band on which quantization is performed by a second quantizer from among the plurality of sub-bands on the basis of the analysis result for the tonality and the quantized sub-band energy, and determining a first number of bits to be allocated to a first sub-band, among the plurality of sub-bands, on which quantization is performed by a first quantizer; and
Similar
a multiplexer that multiplexes information 

second quantizer, the quantized sub-band energy, and the analysis result for the tonality, to obtain a multiplexed information,

wherein the first quantizer codes a sub-band spectral sample among the sub-band spectral samples that is comprised by the first sub-band by a first coding method using the first number of bits, and the second quantizer codes a sub-band spectral sample among the sub- band spectral samples that is comprised by the second sub-band by a second coding method to acquire 

configured to code a sub-band spectrum among the sub-band spectra that is 
comprised by the first sub-band by a first coding method using the first number of bits to obtain the coded information output from the first quantizer, and is 
configured to code a sub-band spectrum among the sub-band spectra that is comprised by the second 
is different from the first coding method.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nettre et al. (US PAP 2005/0267744) in view of Biswas et al. (US PAP 2010/0286990).
As per claim 1, 13, 15, Nettre et al. teach an audio signal coding apparatus comprising: 
a time-frequency transformer that generates a spectrum comprising performing a transform on an input audio signal into a frequency domain, divides the spectrum into a plurality of sub-bands, which are predetermined frequency bands, and outputs sub-band spectral samples (“dividing an audio signal by frequency sub-bands and encoding the 
a sub-band energy quantizer that acquires, for each of the plurality of sub- bands, a quantized sub-band energy (“the energy of a normalized spectral signal in each frequency sub-band is compared with the energy of a corresponding quantized spectral signal in each frequency sub-band”; paragraph 37); 
a tonality calculator that analyzes a tonality of the sub-band spectral samples and output an analysis result (“the tonality of the normalized spectral signal in each frequency sub-band and the tonality of the quantized spectral signal in each frequency sub-band”; paragraph 35); 
a bit allocator that selects a second sub-band on which quantization is performed by a second quantizer from among the plurality of sub-bands on the basis of the analysis result for the tonality and the quantized sub-band energy, and determine a first number of bits to be allocated to a first sub- band, among the plurality of sub-bands, on which quantization is performed by a first quantizer (“quantization accuracy information that indicates the quantization step and the scale factor used for normalizing each signal component are firstly encoded with a predetermined number of bits for each sub-band that is used for normalization and quantization and subsequently, the quantized coefficient that is normalized and quantized is encoded.”; paragraphs 24, 60); and 
a multiplexer that multiplexes information output from the first quantizer and from the second quantizer, the quantized sub-band energy, and the analysis result of the tonality, and outputs the multiplexed information (“the quantization accuracy determining 
wherein the first quantizer codes a sub-band spectral sample among the sub-band spectral samples that is comprised by the first sub-band by a first coding method using the first number of bits (“an encoding means for encoding at least each quantized spectral signal and the scale factor used by the normalizing means or the scale factor adjusted by the scale factor adjusting means”; paragraphs 24, 30, 34).
However, Nettre et al. do not specifically teach the second quantizer codes a sub-band spectral sample among the sub- band spectral samples that is comprised by the second sub-band by a second coding method to acquire the coded information output from the second quantizer, wherein the second coding method is configured for calculating lag information for the second subband.
Biswas et al. disclose that the separate coding of the highband with the highband encoder allows different quantization steps, used in the quantization unit when quantizing the transform domain signal, for encoding components of the transform domain signal belonging to the highband as compared to components belonging to a lowband of the input signal (paragraph 19)… the lowband component is input to the linear prediction unit and encoded by the above proposed transform encoder (paragraph 20)… the long term prediction unit comprises a long term prediction extractor for determining a lag value specifying the reconstructed segment of the filtered signal that best fits the current frame of the filtered signal (paragraph 34).


As per claim 2, Nettre et al. in view of Biswas et al. further disclose the bit allocator selects the second sub-band from among the plurality of sub-bands that are in a high- frequency range (“The higher 32 subbands are sent to the SBR encoder module 712 that extracts relevant SBR parameters from the highband original signal.”; Biswas et al. paragraph 98).

As per claim 3, Nettre et al. in view of Biswas et al. further disclose the bit allocator selects a sub-band, among the plurality of sub-bands, in which the tonality is lower than a predetermined threshold as the second sub-band (Nettre et al. paragraphs 59 – 61).

As per claim 4, Nettre et al. in view of Biswas et al. further disclose the bit allocator selects a sub-band among the plurality of sub-bands that has the quantized sub-band energy equal to zero or lower than a predetermined value as the second sub-band (Nettre et al. paragraphs 59 – 61; Biswas et al. paragraphs 156, 157).

As per claim 5, Nettre et al. in view of Biswas et al. further disclose the bit allocator determines the first number of bits by subtracting a second number of bits to 

As per claim 7, Nettre et al. in view of Biswas et al. further disclose the analysis result from the tonality calculator is output as a flag indicating whether or not the tonality is higher than a predetermined threshold (“adjusting the scale factor on the basis of a psychological model by referring to the tonality t and the ratio of the tonality t to the tonality t', or t/t'. It is preferable not to adjust the scale factor if the sub-band contains higher harmonics and the tonality t is high.  On the other hand, it is preferable to adjust the scale factor in order to dissolve the disagreement of the energies if the tonality t is close to 1 because of noisiness.”; Biswas et al. paragraphs 60, 61).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (US Patent 5,870,703) in view of Biswas et al. (US PAP 2010/0286990).
As per claim 10, Oikawa et al. do not specifically teach that the encoded second information is an encoded lag information, wherein the decoded second information is a decoded lag information, and wherein the second decoder is configured to calculate the reconstructed spectrum using the first decoded spectrum and the lag information.
Biswas et al. disclose that the separate coding of the highband with the highband encoder allows different quantization steps, used in the quantization unit when 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to calculate a lag information as taught by Biswas et al. in Nettre et al., because that would provide an enhanced audio encoder and decoder with improved audio quality and/or reduced bit rates (paragraph 3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nettre et al. (US PAP 2005/0267744) in view of Biswas et al. (US PAP 2010/0286990); and further in view of Fang et al. (US PAP 2012/0039414).
As per claim 11, Nettre et al. in view of Biswas et al. do not specifically teach 
an antenna that transmits the coded information.
	Fang et al. disclose that the transmitting terminal 1102 may also include a transmitter 1111 and a receiver 1113 to allow transmission and reception of signals to and from the transmitting terminal 1102.  The transmitter 1111 and receiver 1113 may be collectively referred to as a transceiver 1115.  Multiple antennas 1117a-b may 
be electrically coupled to the transceiver 1115 (paragraph 78).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (US Patent 5,870,703) in view of Fang et al. (US PAP 2012/0039414).
As per claim 12, Oikawa et al. an antenna that receives and outputs to the demultiplexer the coded information.
	Fang et al. disclose that the transmitting terminal 1102 may also include a transmitter 1111 and a receiver 1113 to allow transmission and reception of signals to and from the transmitting terminal 1102.  The transmitter 1111 and receiver 1113 may be collectively referred to as a transceiver 1115.  Multiple antennas 1117a-b may 
be electrically coupled to the transceiver 1115 (paragraph 78).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use an antenna for transmission as taught by Fang et al. in Biswas et al. in view of Nettre et al., because that would produce accurate speech reproduction (paragraph 37).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 9, 14, 16 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Oikawa et al. (US Patent 5,870,703).
As per claims 9, 14, 16, Oikawa et al. teach an audio signal decoding apparatus for decoding coded information, the audio signal decoding apparatus comprising: 
a demultiplexer that demultiplexes the coded information into first coded information, second coded information, quantized sub-band energy acquired by quantizing energy of each sub-band among the plurality of sub- bands, and an analysis result for a tonality calculated for each sub-band among the plurality of sub-bands (“the 
deformatter operates as a demultiplexor resolving the data multiplexed by the 
formatter 410 into channels and routing the channel-based data to the respective decoding units.”; col.7, lines 12 – 62; col.13, lines 40 – 46); 
a bit allocator that selects the second sub-band on which decoding is performed by a second decoder from among the plurality of sub-bands on the basis of the analysis result for the tonality and the quantized sub-band energy, and determines a first number of bits to be allocated to a first sub- band, among the plurality of sub-bands, on which decoding is performed by a first decoder (“a method for decoding the information in which a code string obtained by converting input information signals of plural channels into frequency components, separating the frequency components into a first signal made up of tonal components and a second signal made up of other components from one channel to another, encoding the first signal from one channel to another, and encoding the second signal with the number of bits adaptively allocated among the 
a frequency-time transformer that generates and outputs an output audio signal by performing a transform on a spectrum output from the second decoder into a time domain (“FIG. 3 so as to be converted from the frequency domain into the time 
domain”; fig.3; col.10, lines 55 – 60)., 
wherein the first decoder generates a first decoded spectrum by decoding the first coded information using the first number of bits, and the second decoder generates a second decoded spectrum using decoding the second coded information, and generates a reconstructed spectrum by combining the second decoded spectrum and the first decoded spectrum (“The encoded signals, resolved on the channel basis, are routed over transmission lines 9.sub.1 to 9.sub.n, associated with the respective channels, to decoding units 800.sub.1 to 800.sub.n associated with the 
respective channels…Outputs of the tonal component decoding circuit 502 and the noise component decoding circuit 503 are synthesized by a synthesis circuit 504 performing an inverse operation of that performed by the signal component separating circuit 402 shown in FIG. 3”; col.8, lines 8 – 26; col.10, lines 46 -50).

Allowable Subject Matter
Claims 6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filing a terminal disclaimer. The following is a statement of reasons for the indication of allowable subject matter:  


As to claim 8, the prior art made of record does not teach or suggest the apparatus being configured: to acquire the quantized sub-band energies, to acquires peaky/tonal flags in a high-frequency range, to identify sub-bands on which quantization is to be performed by the second quantizer and to reserve bits to be used in the quantization by the second quantizer, to determine a number of bits to be allocated to sub-bands that are to be quantized by the first quantizer on the basis of the quantized sub-band energies, to check the number of bits allocated to sub-bands in the high-frequency range, to identify again second sub-bands on which quantization is to be 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Villemoes et al. teach audio processing for voice encoding and decoding.  Klejsa et al. teach audio encoding using advanced set of quantizers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658